Citation Nr: 0028006	
Decision Date: 10/24/00    Archive Date: 11/01/00	

DOCKET NO.  96-24 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  
He served in Vietnam from December 1966 to December 1967 at 
which time his military specialty was light weapons and 
rifleman while serving in an Infantry unit.  His awards 
included a Combat Infantry Badge.

This appeal arises from determinations by the regional office 
(RO) beginning in 1995 that denied entitlement to service 
connection for PTSD, and for a skin condition, heart disease, 
and a lung condition as proximately due to or the result of 
exposure to Agent Orange, as well as entitlement to 
nonservice connected disability pension.  In response to 
those determinations, the veteran submitted a Notice of 
Disagreement (NOD) as to all of the issues in April 1994.  A 
Statement of the Case was issued covering all of the denied 
issues in June 1996.  That same month, the veteran submitted 
a substantive appeal on the issue of entitlement to service 
connection for PTSD only.  The RO subsequently granted the 
veteran's claim for nonservice-connected pension benefits, 
and this issue is no longer in appellate status.  In March 
1999, the RO issued a supplemental statement of the case 
which included the issues of entitlement to service 
connection for a skin disorder, heart disease, and lung 
disease as proximately due to or the result of exposure to 
Agent Orange as well as entitlement to service connection for 
PTSD.  In his June 2000 statement, the veteran's 
representative addressed the issue of entitlement to service 
connection for PTSD.  As the denial of the issues of 
entitlement to service connection for a skin disorder, heart 
disease, and lung disease as proximately due to or the result 
of exposure to Agent Orange has not been addressed by the 
veteran since the NOD was issued, and was not timely 
appealed, those issues are not for appellate review at this 
time.  




FINDINGS OF FACT

1.  The veteran has reported that he was in combat situations 
which were very stressful, and that his current psychiatric 
disorder, PTSD, is the result of such stressors that occurred 
in service.  His DD Form 214 shows that he received the 
Combat Infantryman's Badge (CIB).  

2.  Mental health professionals have diagnosed PTSD, noting 
that this diagnosis is based on the veteran's complaints and 
history relating to the stress that occurred during combat in 
Vietnam.  


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim for service 
connection for PTSD.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.304. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran contends that he has PTSD, and that 
such disability is directly related to his combat experiences 
in Vietnam.  

I.  Background

Clinical evaluation on a physical examination for induction 
in March 1966 was essentially normal.  The service medical 
records show that in October 1966, the veteran was treated 
for anxiety secondary to financial difficulties.  On 
examination for discharge from service in May 1968, the 
veteran had no complaints.  Psychiatric evaluation was 
normal.  His DD Form 214 shows that he received the CIB.  

The veteran was hospitalized in March and April 1980 for 
treatment of alcohol abuse, a history of pancreatitis, and 
seizures, probably secondary to alcohol withdrawal.  There 
was a history of alcohol and drug abuse.

In December 1993, the veteran submitted a claim for service 
connection for PTSD, indicating that he was in combat where 
he saw friends and fellow soldiers killed.  The various 
medical records from the 1990's contain various diagnoses of 
PTSD, with mental health personnel indicating that such 
diagnosis was based on the veteran's complaints and history 
relating to stress in combat while in Vietnam.

II.  Analysis

The threshold question that must be resolved with regard to a 
claim for service connection is whether the veteran has 
presented evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, supra.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would justify a belief by a fair 
and impartial individual that the claim was plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet the 
statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91-
93 (1993).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  In order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition, a link, established by medical 
evidence, between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and that the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304.

In this case, the veteran served in combat as evidenced by 
his receipt of the CIB, and he has indicated that he was 
under stress when he was in fire fights and saw friends and 
fellow soldiers killed.  He also has a current diagnosis of 
PTSD, with mental health professionals indicating that such 
diagnosis is based on the veteran's symptoms and history of 
combat stress during service.  The current diagnoses of PTSD, 
the military records showing combat experience, the veteran's 
lay statements, and the opinions by mental health 
professionals is sufficient to well ground the veteran's 
claim for PTSD.  


ORDER

The veteran's claim for service connection for PTSD is well 
grounded.  To this extent, the veteran's appeal is granted.  


REMAND

The RO has denied the veteran's claim for service connection 
for PTSD on the basis that the evidence does not contain a 
confirmed diagnosis of PTSD based on accepted DSM standards.  
In this regard, the RO has noted that the veteran has failed 
to appear for two scheduled VA examinations.  

However as noted by the veteran's representative, the veteran 
was scheduled for a VA examination in March 1996 at a VA 
medical facility.  The veteran was in prison at the time, and 
he could not appear for the scheduled examination at the VA 
facility.  Further, the representative has noted that 
procedures for an alternative type of examination were not 
provided.  

The veteran was scheduled for another VA examination in 
October 1998, after his release from jail.  This examination 
was to be provided by a physician outside the VA.  The 
veteran was sent notice of this examination in mid-September 
1998.  He did not appear.  

However, the evidence shows that the veteran was hospitalized 
at a VA medical facility on August 31, 1998, that he was 
homeless at the time, and that he was hospitalized for a 
substantial period of time.  It is conceivable that he did 
not receive the mid-September 1998 notice of the medical 
appointment.  

The Board believes that another attempt to examine the 
veteran pursuant to his claim for PTSD should be 
accomplished.  

Accordingly, the case is hereby REMANDED to the regional 
office for the following action:

1.  The RO should make arrangements for a 
special psychiatric examination of the 
veteran by a board certified 
psychiatrist, if available, to determine 
whether he has PTSD.  The veteran must be 
informed of the potential consequences of 
his failure to appear.  The examiner must 
review the veteran's claims files and 
should provide an opinion concerning the 
nature and extent of all psychiatric 
disabilities present.  The examiner 
should express an opinion concerning 
whether the veteran meets the DSM-IV 
criteria for PTSD, and whether PTSD, if 
present, is at least as likely as not 
related to specific stressors in service.  
The claims file must be made available to 
the examiner prior to and during the 
examination of the veteran, and all 
opinions and conclusions must be 
supported by complete rationale.  

2.  Thereafter, the RO should review the 
examination report and ensure that the 
directives of this remand where carried 
out in full.  38 C.F.R. § 4.2 (1999); see 
also Stegall v. West, 11 Vet. App. 268 
(1998).  


When the above action has been completed, the case should be 
further reviewed by the RO.  If there is a denial of the 
veteran's claim for PTSD, the case should be processed in 
accordance with appropriate appellate procedures, including 
the issuance of a supplemental statement of the case.  No 
action is required of the veteran unless and until he 
receives further notice.  The purpose of this REMAND is to 
procure clarifying data, and to provide due process.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals




 

